Citation Nr: 1119756	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-37 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depression, to include as secondary to the service-connected hepatitis C for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to June 1972, including service in Vietnam.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the St. Petersburg, Florida, RO of the VA.

In a September 2008 rating decision, the RO granted entitlement to individual unemployability for accrued benefits purposes, effective May 4, 2005 and basic eligibility to Dependents' Educational Assistance.

In June 2010, the appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in May 2006 from acute polydrug toxicity (Morphine, Mertazepine and Fentanyle).

2.  At the time of death, the sole service-connected disability was hepatitis C, which was rated as 60 percent disabling, is shown as likely as not to have caused the Veteran to develop major depression.

3.  The Veteran's major depression in connection with the service-connected hepatitis C is shown as likely as not to have played material role in causing him to commit suicide.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, the Veteran's disability manifested by major depression was proximately due to or the result of the service-connected hepatitis C, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2010).

2.  By extending the benefit of the doubt to the appellant, the service-connected major depression was a major contributory factor in producing the Veteran's demise.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion is not required at this time.


II.  Cause of Death

The appellant contends that the Veteran's service-connected hepatitis C led to his death.  She argues that her husband was service-connected for hepatitis C and rated for moderate liver damage and based on having recurrent episodes of gastrointestinal disturbances, fatigue and mental depression.  

The appellant argues that the Veteran's liver condition caused him to experience severe pain that made him become depressed and commit suicide.  The Veteran is shown to have died of acute polydrug toxicity (Morphine, Mertazepine, and Fentanyle).  

The autopsy report found that the manner of death was suicide, but also showed that he had massive cirrhosis of the liver.  (See May 2006 Autopsy Report).

Pursuant to 38 U.S.C. § 1310, death and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  

The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  

To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)."  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom, Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Finally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

As noted, the Veteran is shown to have died in May 2006.  His death certificate lists acute polydrug toxicity (Morphine, Mertazepine, and Fentanyle) as the cause of death.  An autopsy was performed and the manner of death was ruled a suicide.  

At the time of the Veteran's death, service connection was in effect for hepatitis C, rated as 60 percent disabling.  The combined disability evaluation for the Veteran's service-connected disability was 60 percent.  See 38 C.F.R. § 4.25.  

An April 2007 medical opinion found that the Veteran's death was not caused by or the result of hepatitis C.  The examiner's rationale was premised on the fact that the Veteran's cause of death was acute polydrug toxicity and the manner of his death was suicide.  

The autopsy report showed significant findings of cirrhosis of the liver, and the Veteran had "elevated transaminases secondary to chronic hepatitis C and ETOH, ratio of AST/ALT and elevated GGT lead more toward ETOH induced hepatitis."  

It was further stated that the Veteran did not have the complications of cirrhosis such as: portal hypertension and its consequences (i.e., gastroesophageal varices and splenomegaly), ascites, hepatic encephalopathy, spontaneous bacterial peritonitis, hepatorenal syndrome, hepatocellular carcinoma documented in the autopsy report or medical records, which if not treated would lead to death.  

It was further stated that the Veteran's death by suicide was substantiated by his psychiatric diagnosis of major depressive disorder, recurrent, moderate, hospitalization in December 2005 and a history of a suicide attempt in April 2005.

The Board finds this medical opinion to have probative worth as the examiner tends to suggest that the Veteran's depression was secondary to his service-connected hepatitis C.  

As will be discussed, the Board notes that, in a September 2000 rating decision, when the RO increased the Veteran's rating for the service-connected hepatitis C to 60 percent finding, in part, the symptomatology of mental depression was related to his hepatitis C.   

Further, there is medical evidence that shows that the Veteran did experience depression as a result of his chronic abdominal pain, to include hepatitis C.  (See Section III for complete discussion).

Based on a careful review of the record, the Board finds that the service-connected hepatitis C as likely as not played a material or substantial role in producing the Veteran's suicide.  

The appellant is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service connection for the cause of the Veteran's death is granted.


III.  Service Connection for Depression For Accrued Benefits

The appellant contends that she is entitled to accrued benefits on the basis of service connection for depression.

In this context, the law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000.  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Generally, only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits.  

This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); see also VAOPGCPREC 6-93 and 12-94 and Conary v. Derwinski, 3 Vet. App. 109 (1992) regarding certain financial information.

In addition, the regulations provide that service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

The regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309.

Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran filed a claim for depression, to include as secondary to his service-connected disability in May 2005.  (See May 2005 written statement).

In June 2006, the RO received the appellant's claim for the cause of the Veteran's death.  After the Veteran's death in May 2006, pursuant to VA law and regulation, a claim for DIC will also be considered a claim for accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 2002); 38 C.F.R. § 3.152(b)(1) (2010).

In a May 2007 rating decision, the RO denied the appellant's claims for COD and service connection for depression for accrued benefits.

The service treatment records are negative for a diagnosis of or treatment for a psychiatric disorder.  However, the Veteran was treated for infections hepatitis in 1971 while in service.  In 1984, he began to have diarrhea and in 1986 he had an abnormal LFT.  He started to develop more gastrointestinal symptoms in 1995.  He was treated with interferon.  When treatment stopped, however, his hepatitis C viral load increased.

The Social Security Administration (SSA) found the Veteran to be disabled due to ulcerative colitis, hepatitis B and C, inflammatory bowel disease, chronic liver disease and chronic fatigue.  (See October 1997 SSA award letter).

The treatment records reflect that the Veteran was treated on numerous occasions for abdominal pain, anxiety and depression.  An August 2001 VA treatment record diagnosed the Veteran with dysthymia and anxiety over his medical condition.  

An April 2005 VA treatment record diagnosed the Veteran with a mood disorder due to his medical condition.  A December 2001 VA treatment record diagnosed the Veteran with elevated liver enzymes and noted that changes had to be made with his psychotropic medication due to liver enzyme elevation.  

An April 2005 record reflected that the Veteran was treated for an overdose and bilateral slit wrists.  A May 2005 VA treatment record noted that the Veteran was medically retired due to his hepatitis.  A July 2005 VA treatment record diagnosed the Veteran with chronic abdominal pain with undetermined etiology.

A September 2005 VA examination noted that the Veteran's depression started about 10 years earlier and was predominately from his abdominal pain.  The Veteran had a history of suicide attempts and inpatient psychiatric hospitalizations.  The VA examiner diagnosed the Veteran with major depression.  

The VA examiner concluded that the Veteran's greatest distress was from his colitis symptoms and life stressors.  Therefore, it was less likely than not that the hepatitis C was causing his depression.  

The VA examiner further stated that he did not know the effect of the pain medications on the Veteran's mood and that he could not give a more specific diagnostic assessment or differential GAF score without speculating and it was recommended that he be assessed by a psychiatrist.  

A December 2005 VA treatment record noted that the Veteran's chronic abdominal pain was "secondary to his hepatitis C with ethanol, pancreatitis, ect."

The Board notes that, in a September 2000 rating decision, the RO increased the Veteran's rating for hepatitis C to 60 percent finding, in part, the symptomatology of mental depression related to his hepatitis C.  

The former version of Diagnostic Code 7345, in part, provided a:  30 percent evaluation for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of a lesser degree and frequency than that required for a 60 percent evaluation, but necessitating dietary restriction or other therapeutic measures.  A 60 percent evaluation requires moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  38 C.F.R. § 4.114, Diagnostic Code 7345 (effective prior to July 2, 2001). 

The Board notes that except with respect to a claim for benefits under the provisions of 38 U.S.C.A.§1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2010).

Based on a careful of the record, the Board finds that the evidence to be in relative equipoise in showing depression attributable to the service-connected hepatitis C as likely as not played a significant role in precipitating the Veteran's act of self destruction in this case.

Based on the record as a whole, the Board finds that the evidence in the record is at least in equipoise and, resolving all reasonable doubts in the Veteran's favor, finds that the evidence supports an award of service connection for depression for accrued benefits purposes.  The appeal to this extent is granted.



ORDER

Service connection for the cause of the Veteran's death is granted.

Service connection for major depression, as secondary to a service-connected hepatitis C for accrued benefit purposes, is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


